Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claims 4 and 7 recite macromolecular or low molar mass additives, the term “low” is a relative term and not defined by the claim, macromolecular or low molar mass additives is interpreted in view of claim 14, which recites polyvinylpyrrolidone of molar mass in the range of 10,000 to 360,000 Da, low is interpreted to include at least 10,000 to 360,000 Da.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the heat treatment " in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites wherein the distance between the extruder and an external precipitation bath is varied, and referred to as the distance between the extruder and the external precipitation bath (DEB); c) an extruded polymeric film is exposed to an external environment before being immersed in the external precipitation bath, for a period of time which depends on the pre-defined DEB, there is insufficient antecedent basis for these terms, and the language is inconsistent. Examiner suggests changing b) to include and referred to as a pre-defined distance between the extruder and the external precipitation bath (DEB).
Claim 5 recites a thermally and mechanically resistant material, such as polyimides, polyetherimide, polyethersulfone, or polyacrylonitrile, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 7 recites additive such as an organic or inorganic macromolecule or low molar mass compound such as polyvinylpyrrolidone and polyethylene glycol, lithium nitrate, lithium chloride, glycerol, or colloidal silicon dioxide, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 9 recites the solvent utilized can be chosen from among compounds such as, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 16, recites after precipitation a membrane remains in the water bath at 60°C for 12 hours for the removal of the residual solvent, claim 1 recites in step g) after leaving a tank containing the external precipitation bath, the hollow fibers are collected and maintained at 60°C in a water bath for 12 hours to remove residual solvent, it is unclear if this is the same water bath or an additional water bath, or if the limitations of claim 16 further limit claim 1.
Claim 17 recites the membranes are immersed successively in baths of lower surface tension, such as ethanol followed by n-hexane, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 16, and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 2 and 18 appear to recite the same limitations as claim 1, step h of heat treatment of the membranes without reaching pyrolysis. 
Claim 16, recites after precipitation a membrane remains in the water bath at 60°C for 12 hours for the removal of the residual solvent, claim 1 recites in step g) after leaving a tank containing the external precipitation bath, the hollow fibers are collected and maintained at 60°C in a water bath for 12 hours to remove residual solvent, it is unclear if this is the same water bath or an additional water bath, or if the limitations of claim 16 further limit claim 1.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhandari (US PG Pub 2014/0137735), alternatively, in view of Wech’s (US PG Pub 2008/0000828).
With respect to claim 1, Bhandari teaches methods of making polyimide (polymeric) hollow fiber membranes for high temperature gas separation including carbon dioxide ([0005-0017, 0021]), the method comprising imidizing or curing with thermal treatment at room temperature to 200°C ([0018], by heat treatment).
Bhandari teaches fibers fabricated by extrusion of a polyamic acid spinning solution comprising polyamic acid, solvent, non-solvent, and an additive ([0044, 0052-0056], a polymeric solution), the solution pumped to the spinneret ([0081-0083], Table 3, pressurized to an extruder), 
internal coagulant or bore fluid is passed inside the nozzle annulus ([0080-0084], an internal liquid), by pump ([0081-0083], Table 3, pumped to the extruder), extruded fibers are passed through an adjustable air gap varied between 0-15 cm before entering a coagulant or quench bath ([0081-0084], the distance between the extruder and an external precipitation bath is varied, and extruded polymeric film is exposed to an external environment before being immersed), 
the adjustable air gap discussed above exposing extruded polymeric film to an external environment before being immersed), inherently providing exposure for a period of time which depends on the pre-defined DEB and a spinning speed), 
extruded nascent fiber passes through the air gap, and in the air gap volatile solvents and non-solvents leave the dope thereby driving the outer surface composition close to the vitrified region and forming the skin layer ([0084], mass transfer takes place between the polymeric solution and the external environment, wherein volatile solvent escapes to the external environment, promoting an external precipitation front); in the quench bath, ingress of the non-solvent (water) and outflow of the solvents drive the composition of the region below the skin layer into the two-phase region, thereby forming the substructure, such that spinning through both the air gap and entering the quench bath results in the desirable morphology ([0084], during an exposure of the extruded polymeric film to the external environment, mass transfer occurs between the internal liquid and the polymeric solution, wherein a solvent of the polymeric solution diffuses into the internal liquid, while a non-solvent of the internal liquid diffuses into the polymeric solution, promoting an internal precipitation front);
in the quench bath, ingress of the non-solvent (water) and outflow of the solvents drive the composition of the region below the skin layer into the two-phase region, thereby forming the substructure, such that spinning through both the air gap and entering the quench bath results in the desirable morphology, and collected into a collection bath filled with DI water to allow complete phase separation and vitrification ([0084-0086], after the immersion in the external precipitation bath comprising water;
in the quench bath and DI collection baths the fiber phase separates and vitrifies ([0085-0085], a phase separation occurs, leading to precipitation of a polymer of the polymeric solution, and consequently a formation of the membranes in the form of hollow fiber);
Fibers then soaked in DI water for up to 3-5 days to remove residual solvents ([0086], after leaving a tank containing the external precipitation bath, the hollow fibers collected in a water bath for 12 hours to remove residual solvent, see MPEP 2144.05 in the case of overlapping ranges a case of prima facie obviousness exists);
water present in the fiber sub-structure then solvent exchanged by immersion of batches of methanol followed by batches hexane ([0086], a drying step after the removal of the residual solvent, in which the membranes are immersed in sequence into solvent baths 1 and 2, where solvent 1 in the solvent bath 1 has less surface tension than water, and solvent 2 in the solvent bath 2 has less surface tension than solvent 1); then hung in a fume hood to remove residual hexane ([0086], after the membranes are removed from the solvent bath 2, they are exposed to the external environment to allow evaporation of the solvent 2 contained in pores of the membranes); solvent exchanged hollow fibers then forwarded to imidization or curing, by thermal curing in a curing oven ([0095-0098, 0114-0116], Table 3, after the membranes are dried, they can be used as precursor membranes for the heat treatment, which comprises heat-treating the polymeric membranes, Bhandari does not mention pyrolysis, under temperature conditions characteristic of a polymeric material stabilization step without reaching pyrolysis of polymeric material is interpreted in light of the temperature limitations of step i to include 22-500°C); 
fibers thermally cured under conditions listed in Table 10 under ramped temperature conditions ([0070, 0110], fibers obtained in (h) are placed in an oven and subjected to a heating gradient of 22°C (TO) to a temperature of the heat treatment (T1) (maximum 500°C).
Table 10 shows hold temperatures of RT, 100, 150, and 250, with hold times of 0.5, 6, and 6 hours respectively (after the stabilization temperature is reached, the hollow fibers are maintained at that temperature for a pre-defined period of time)
And cooled to room temperature ([0120], after the heat treatment, the fibers are cooled to room temperature).

However, Bhandari does not explicitly teach in the external environment (air gap), water vapor from the external environment enters the polymeric solution, in the drying step fibers immersed for a duration of 2 to 3 hours each, after the bath the hollow fibers collected maintained at 60°C in the water bath, or after the immersion in the external precipitation bath comprising microfiltered water.
With respect to the water bath temperature, and the drying/solvent steps, Bhandari teaches imidization of the fibers could be affected by a number of factors including, for example, the type of atmosphere, amount of water present, solvents/byproducts removal rate, heating rates, and temperatures and soak times ([0098]), such that It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the water bath temperature and solvent drying steps depending on the degree of imiziation desired ([ results Thus, as the solvents/byproducts removal rate, and temperatures and soak times are variables that can be modified, among others, the precise water temperature and solvent soaking times would have been considered result effective variables by one having ordinary skill in the art before the effective filing date of the claimed invention. As such, without showing unexpected results, the claimed water temperature and solvent soaking times cannot be considered critical. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the water temperature and solvent soaking times to obtain the desired imidization (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223).
While Bhandari teaches deionized water, not microfiltered water, Bhandari teaches the bore fluid and core dope filtered through 15 and 40 micron mesh inline filters to remove any impurities or insoluble particles before entering the nozzle channels. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ microfiltered water, as a source for impurity free water, depending on the purity requirements of the final membrane.
With respect to in the external environment (air gap), water vapor from the external environment enters the polymeric solution, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that as Bhandari teaches in the air gap volatile solvents and non-solvents leave the dope thereby driving the outer surface composition close to the vitrified region and forming the skin layer ([0084]), and ingress of the non-solvent (water) and outflow of the solvents drive the composition of the region below the skin layer into the two-phase region in the bath, thereby forming the substructure, as discussed above, that any water in the air gap could enter the solution.
Alternatively, Wechs teaches methods for preparing hollow fiber membranes by extrusion into a hollow fibre through the annular slit of a hollow-fibre die with simultaneous extrusion of a coagulation medium in the interior, and depending on the structure desired in the region of the outer surface of the hollow-fibre membrane, the hollow fibre, the following its exit from the die traverses an air gap before being immersed in a coagulation bath, the airgap is especially preferably conditioned and temperature-controlled with water vapour, to set defined conditions before the start of coagulation on the outside of the hollow fibre, e.g. by dosed uptake of non-solvent from the conditioned atmosphere, as a result of which deferred precoagulation occurs. The diffusion-induced coagulation can then be completed in the outer coagulation bath ([0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate water vapor conditioned precoagulation of the fiber in the air gap as described by Wechs’ into Bhandari’s taught method in order to precondition the fiber prior to the bath, depending on the desired structure of the surface of the membrane.
With respect to claims 2 and 18, the method in accordance with claim 1 is taught above. See 112(d) rejection above. Bhandari teaches the preparation of a polymeric membrane in the form of hollow fibers as a precursor for the heat treatment, by the process of phase-inversion, by means of the immersion- precipitation and subsequent heat treatment at temperatures characteristic of the polymeric material stabilization step, that is, without reaching pyrolysis of the polymeric material, as discussed above, (Bhandari does not mention pyrolysis, under temperature conditions characteristic of a polymeric material stabilization step without reaching pyrolysis of polymeric material is interpreted in light of the temperature limitations of step i to include 22-500°C).  
With respect to claim 3, the method in accordance with claim 1 is taught above. Bhandari teaches dope temperatures of 25 and 40°C, air temperature of 25°C, and water bath temperature of 30-50°C (Table 3, [0081-0087, 0092] characterized by the fact that the polymeric solution is utilized within a temperature range of 22 to 60°C in the process of phase inversion by immersion-precipitation.  
With respect to claim 4, the method in accordance with claim 1 is taught above. Bhandari teaches a polyamic acid spinning solution comprising polyamic acid, solvent, non-solvent, and an additive ([0044, 0052-0056], the polymeric solution comprises the polymer, an additive, and a solvent.  
With respect to claim 5, the method in accordance with claim 1 is taught above. Bhandari teaches a polymer selected from a group consisting of aromatic polyamides, aliphatic polyamides, polyetherimides, polyethersulfones, polyetheresters, polysulfones, polyvinylidene fluoride, polybenzimidazoles, polybenzoxazoles, polyacrylonitrile, polyazoaroaromatics, polyamide imides, polyamide esters, polyimides, polyesters, and blends thereof, copolymers thereof, and substituted polymers thereof ([0009-0010], the polymer utilized is a thermally and mechanically resistant material, such as polyimides, polyetherimide, polyethersulfone, or polyacrylonitrile).  
With respect to claim 6, the method in accordance with claim 1 is taught above. Bhandari teaches in embodiments the precursor composition comprises about 5-50 weight percent solution of polyamic acid in solvent ([0058], the concentration of the polymer in the polymeric solution is between 15 and 30% w/w).  
With respect to claim 7, the method in accordance with claim 1 is taught above. Bhandari teaches the additive can be selected from a group consisting of polyvinylpyrrolidone, polyetheretherketones, lithium nitrate, poly(ethylene glycol) (PEG), lithium chloride (LiCl), acetic acid, phosphoric acid, and propionic acid ([0056], the polymeric solution has a non-solvent, referred to as an additive, such as an organic or inorganic macromolecule or low molar mass compound such as polyvinylpyrrolidone and polyethylene glycol, lithium nitrate, lithium chloride, glycerol, or colloidal silicon dioxide).  
With respect to claim 8, the method in accordance with claim 1 is taught above. Bhandari teaches in an example PVP additive of 6-8 wt % ([0092], an additive is present in the polymeric solution at a concentration of 0.5 to 15% w/w).  
With respect to claim 9, the method in accordance with claim 1 is taught above. Bhandari teaches one or more of solvents selected from the group consisting of n-methyl-2-pyrrolidone (NMP), N,N-dimethylacetamide, and N,N-dimethylformamide, and tetrahydro furan ([0007, 0053], the solvent utilized can be chosen from among compounds such as dimethylformamide, N-methyl-2-pyrrolidone, dimethylacetamide, dichloromethane, chloroform, tetrahydrofuran, and dimethylsulfoxide).  
With respect to claim 10, the method in accordance with claim 1 is taught above. Bhandari teaches 5-50 wt% polyamic acid in solvent ([0058]), PVP additive of 6-8 wt % ([0092]), and in an example, 18 w% polyimide in NMP solvent, providing 82% solvent, or alternatively with respect to the dope composition, 14% polymer (18% of 80.1%), and 75% solvent (82% of 80.1% + 10% THF) ([0077]) Table 1 example 1), the concentration of the solvent in the polymeric solution is between 65 and 85% w/w.  
With respect to claim 11, the method in accordance with claim 1 is taught above. Bhandari teaches the non-solvent is selected from the group consisting of water, methanol, ethanol, n-propanol, isopropanol, acetone, ethylene glycol, glycerol, priopionic acid, methyl ethyl ketone, diethyl ketone, ethyl propyl ketone, or mixtures thereof, a coagulation liquid selected from the group consisting of water, and an aqueous solution of ethanol, methanol, hexane, C1-C6 hydrocarbons, glycol, glycerol, acetic acid, propionic acid and mixture thereof ([0017]), water acts as a coagulation bath during the fiber extrusion process ([0072], the external precipitation bath comprising a non-solvent), the bore fluid (or internal coagulant) prepared by adding solvent and non-solvent, in examples using water and NMP ([0080]), the internal liquid and the external precipitation bath comprising a non-solvent or a mixture of solvent and non-solvent which is miscible in all proportions).  
With respect to claim 12, the method in accordance with claim 1 is taught above. Bhandari teaches an adjustable air gap (dry jet) varied between 0-15 cm ([0084], varying the distance between the extruder and the external precipitation bath (DEB) from zero (0) to 10 cm).  
With respect to claim 13, the method in accordance with claim 1 is taught above. Bhandari teaches the non-solvent is selected from the group consisting of water, methanol, ethanol, n-propanol, isopropanol, acetone, ethylene glycol, glycerol, priopionic acid, methyl ethyl ketone, diethyl ketone, ethyl propyl ketone, or mixtures thereof, a coagulation liquid selected from the group consisting of water, and an aqueous solution of ethanol, methanol, hexane, C1-C6 hydrocarbons, glycol, glycerol, acetic acid, propionic acid and mixture thereof ([0017]), water acts as a coagulation bath during the fiber extrusion process ([0072], the external precipitation bath comprising a non-solvent), the bore fluid (or internal coagulant) prepared by adding solvent and non-solvent, in examples using water and NMP ([0080]), the internal liquid and the external precipitation bath composed of the non-solvent selected from among water, methanol, ethanol, glycerol, and other pure nonsolvents or a mixture of them with solvents consisting of n-methyl-2-pyrrolidone, dimethylsulfoxide, 1,2-dioxane, dimethylformamide, dimethylacetamide, and other organic solvents).  
With respect to claim 14, the method in accordance with claim 1 is taught above. Bhandari teaches PVP Mn~360,000 to act as a pore former and increase the dope viscosity ([0078], macromolecules are added to the internal liquid, permitting an increase in its viscosity, and among the macromolecules added to the internal liquid, polyvinylpyrrolidone of molar mass in the range of 10,000 to 360,000 Da is selected). 
With respect to claim 15, the method in accordance with claim 1 is taught above. Bhandari teaches spinning temperatures (spinneret, pumps and transfer lines temperature) of 25°C. and 40°C, and water bath temperature of 30-50°C ([0083], Table 3, [0081-0087, 0092], the internal liquid and the external precipitation bath, each in the temperature range of 20 to 60°C).  
With respect to claim 16, the method in accordance with claim 1 is taught above.  Bhandari teaches fibers soaked in DI water for up to 3-5 days to remove residual solvents ([0086], after leaving a tank containing the external precipitation bath, the hollow fibers collected in a water bath for 12 hours to remove residual solvent, see MPEP 2144.05 in the case of overlapping ranges a case of prima facie obviousness exists), however, Bhandari does not explicitly teach a membrane remains in the water bath at 60°C.
With respect to the water bath temperature Bhandari teaches imidization of the fibers could be affected by a number of factors including, for example, the type of atmosphere, amount of water present, solvents/byproducts removal rate, heating rates, and temperatures and soak times ([0098]), such that It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the water bath temperature depending on the degree of imidiziation desired, thus, as the temperatures and soak times are variables that can be modified, among others, the precise water temperature and soaking times would have been considered result effective variables by one having ordinary skill in the art before the effective filing date of the claimed invention. As such, without showing unexpected results, the claimed water temperature and soaking times cannot be considered critical. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the water temperature and soaking times to obtain the desired imidization (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223).
With respect to claim 17, the method in accordance with claim 1 is taught above. Bhandari teaches removal of residual solvent followed by immersion in methanol followed by hexane ([0086], after removal of the residual solvent, for the drying step, the membranes are immersed successively in baths of lower surface tension, such as ethanol followed by n- hexane. 
With respect to claim 19, the method in accordance with claim 1 is taught above. Bhandari teaches solvent exchanged dry hollow fibers then forwarded to imidization or curing, by thermal curing in a curing oven ([0095-0098, 0114-0116], Table 3, the precursor hollow fibers are inserted into the oven), the oven heating tape controlled by a controller ([0116], a temperature controller), imidization of the fibers could be affected by a number of factors including, for example, the type of atmosphere, amount of water present, solvents/byproducts removal rate, heating rates, and temperatures and soak times ([0098]), removal of water produced by the imidiziation process can be aided by a flowing atmosphere, in embodiments the curing environment comprises nitrogen, air, oxygen, vacuum, and/or enriched nitrogen, vacuum, or inert environment ([0018]), and if desired gas fed into the oven and controlled with a flow meter ([0116], and a control valve for the entry of synthetic air, the flow of which is controlled by a flowmeter), while Bhandari does not explicitly teach a  synthetic air, or a valve, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that laboratory gases can include controlled composition gases, such as synthetic air, and control of the flow is typically accomplished with valves.   
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bhandari (US PG Pub 2014/0137735), alternatively, in view of Wech’s (US PG Pub 2008/0000828), alternatively in view of Takeno (US PG Pub 2008/0152865).
With respect to claim 20, the method in accordance with claim 1 is taught above. Bhandari teaches imidization of the fibers could be affected by a number of factors including, for example, the type of atmosphere, amount of water present, solvents/byproducts removal rate, heating rates, and temperatures and soak times ([0098]), removal of water produced by the imidiziation process can be aided by a flowing atmosphere, in embodiments the curing environment comprises nitrogen, air, oxygen, vacuum, and/or enriched nitrogen, vacuum, or inert environment ([0018], in the stabilization step, an oxidizing atmosphere is created by the flow of compressed air).
Alternatively, Takeno teaches a process for uniformly drying and imidizing a separation membrane precursor (abstract), contacting the membrane surface with circulated air (hot wind) so that imidization may occur uniformly throughout the membrane ([0017]), and the oxygen in air provides an oxidizing atmosphere.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479. The examiner can normally be reached Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        
	/BRADLEY R SPIES/               Primary Examiner, Art Unit 1777